[Cite as Schmitz v. Natl. Collegiate Athletic Assn., 2016-Ohio-8041.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 103525



                            STEVEN SCHMITZ, ET AL.
                                                             PLAINTIFFS-APPELLANTS

                                                      vs.


NATIONAL COLLEGIATE ATHLETIC ASSOCIATION,
                 ET AL.

                                                             DEFENDANTS-APPELLEES



                               JUDGMENT:
                   AFFIRMED IN PART, REVERSED IN PART,
                             AND REMANDED


                                      Civil Appeal from the
                               Cuyahoga County Court of Common Pleas
                                     Case No. CV-14-834486

        BEFORE:            Boyle, J., Jones, A.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED:                            December 8, 2016
ATTORNEYS FOR APPELLANTS

Robert E. Derose
Neal J. Barkan
Barkan Meizlish Handelman Goodin Derose Wentz, L.L.P.
250 East Broad Street
10th Floor
Columbus, Ohio 43215

Melanie J. Garner
David D. Langfitt
Locks Law Firm
The Curtis Center
601 Walnut Street
Suite 720 East
Philadelphia, Pennsylvania 19106

Richard S. Lewis
Hausfeld, L.L.P.
1700 K. Street, N.W.
N.W. Suite 650
Washington, D.C. 20006


ATTORNEYS FOR APPELLEES

For National Collegiate Athletic Association

Frederick R. Nance
Sean L. McGrane
Squire Patton Boggs (US), L.L.P.
4900 Key Tower
127 Public Square
Cleveland, Ohio 44114
For University of Notre Dame du Lac

Steven A. Friedman
Squire Patton Boggs (US) L.L.P.
4900 Key Tower
127 Public Square
Cleveland, Ohio 44114

Aaron Michael Healey
Matthew A. Kairis
Jones Day
P.O. Box 165017
Columbus, Ohio 43216
MARY J. BOYLE, J.:

          {¶1} Plaintiffs-appellants, the estate of Steven T. Schmitz and Yvette Schmitz,

individually and as fiduciary of the estate of Steven T. Schmitz, deceased (collectively

“plaintiffs”), appeal the trial court’s decision granting the motions to dismiss filed by

defendants-appellees, the University of Notre Dame du Lac (“Notre Dame”) and the

National Collegiate Athletic Association (“the NCAA”) (collectively “defendants”).

Plaintiffs raise the following single assignment of error:

          The trial court erred by granting the motions to dismiss, because the
          complaint’s allegations are sufficient to state each claim, and the complaint
          does not conclusively show on its face that plaintiffs-appellants’ claims are
          barred by the statute of limitations.

          {¶2} Finding some merit to the appeal, we affirm in part, reverse in part, and

remand for further proceedings.

I. Procedural History and Factual Background

          {¶3} From 1974 to 1978, Steven Schmitz, a former running back and receiver,

played football for Notre Dame, a member institution of the NCAA.1 In December

2012, Schmitz was diagnosed by the Cleveland Clinic Neurology Department with

chronic traumatic encephalopathy (“CTE”) — a latent brain disease caused by repetitive

head impacts. At that time, Schmitz was 57 years old and unemployable, suffering

from severe memory loss, cognitive decline, early onset Alzheimer’s disease, traumatic

encephalopathy, and dementia.


            All of the facts set forth in this opinion are taken from plaintiffs’ first amended complaint.
      1
      {¶4} In October 2014, Schmitz and his wife, Yvette Schmitz, filed the
underlying lawsuit against Notre Dame and the NCAA. According to plaintiffs’ first
amended complaint (“complaint”), which is the subject of this appeal,

       Notre Dame, its football coaches, athletic directors, and trainers, and the
       NCAA failed to notify, educate, and protect the plaintiff Steve Schmitz
       (and others) regarding the debilitating long term dangers of concussions,
       concussion-related impacts, and sub-concussive impacts that result every
       day from amateur athletic competition in the form of football at the
       collegiate level.

       {¶5} The complaint alleges that Notre Dame and the NCAA knew (or should have

known) “college football players are at greater risk for chronic brain injury, illness, and

disability both during their football careers and later in life.” And that, despite this

knowledge, Notre Dame and the NCAA “orchestrated an approach to football practices

and games” that (1) “ignored the medical risks to Steve Schmitz”; (2) “aggravated and

enhanced the medical risks to Steve Schmitz”; (3) “failed to educate Steve Schmitz of

the link between concussive and sub-concussive impacts in amateur football and chronic

neurological damage, illnesses, and decline”; and (4) “failed to implement or enforce any

system that would reasonably have mitigated, prevented, or addressed concussive and

sub-concussive impacts suffered by Steve Schmitz.” The complaint sets forth counts

for negligence, fraud by concealment, constructive fraud, breach of express and implied

contract, and loss of consortium.

       {¶6} In March 2015, defendants moved to dismiss plaintiffs’ amended

complaint. Specifically, Notre Dame moved to dismiss the amended complaint on the

grounds that plaintiffs’ claims are time-barred.     The NCAA moved to dismiss the
claims on both statute of limitations grounds and failure to state a claim under Ohio or

Indiana law.

       {¶7} Schmitz died on February 13, 2015.           Thereafter, the estate of Steven

Schmitz was substituted as a plaintiff as well as Yvette Schmitz as fiduciary of her

husband’s estate and in her personal capacity.

       {¶8} On September 1, 2015, the trial court granted both Notre Dame’s and the

NCAA’s motion to dismiss without opinion and dismissed the amended complaint with

prejudice.     This appeal follows.

II. Civ.R. 12(B)(6) — Standard of Review

       {¶9} We review an order dismissing a complaint for failure to state a claim for

relief under Civ.R. 12(B)(6) de novo. Perrysburg Twp. v. Rossford, 103 Ohio St. 3d 79,

2004-Ohio-4362, 814 N.E.2d 44, ¶ 5. When reviewing a Civ.R. 12(B)(6) motion to

dismiss, we must accept the material allegations of the complaint as true and make all

reasonable inferences in favor of the plaintiff. Johnson v. Microsoft Corp., 106 Ohio

St.3d 278, 2005-Ohio-4985, 834 N.E.2d 791, ¶ 6.              However, while the factual

allegations of the complaint must be taken as true, “[u]nsupported conclusions of a

complaint are not considered admitted * * * and are not sufficient to withstand a motion

to dismiss.” State ex rel. Hickman v. Capots, 45 Ohio St. 3d 324, 544 N.E.2d 639

(1989).   For a defendant to prevail on the motion, it must appear from the face of the

complaint that the plaintiff can prove no set of facts that would justify a court in granting

relief. O’Brien v. Univ. Community Tenants Union, Inc., 42 Ohio St. 2d 242, 245, 327
N.E.2d 753 (1975).        “Under these rules, a plaintiff is not required to prove his or her

case at the pleading stage. * * * Consequently, as long as there is a set of facts,

consistent with the plaintiff’s complaint, which would allow the plaintiff to recover, the

court may not grant a defendant’s motion to dismiss.” York v. Ohio State Hwy. Patrol,

60 Ohio St. 3d 143, 144-145, 573 N.E.2d 1063 (1991).

       {¶10} Additionally, under Ohio’s liberal pleading rules, all that is required of a

plaintiff bringing suit is “(1) a short and plain statement of the claim showing that the

party is entitled to relief, and (2) a demand for judgment for the relief to which the party

claims to be entitled.”     Civ.R. 8(A).   Unlike other claims, however, fraud claims must

be plead with particularity as required under Civ.R. 9(B).

III. Statute of Limitations

       {¶11} While the parties dispute the governing state substantive law that applies to

plaintiffs’ claims — Indiana or Ohio — there is no dispute that Ohio, the forum state,

provides the applicable statute of limitations. See Howard v. Allen, 30 Ohio St. 2d 130,

133, 283 N.E.2d 167 (1972) (“[L]imitation provisions are remedial in nature, and are

therefore controlled by the law of the forum.”).        Both Notre Dame and the NCAA

moved to dismiss the complaint on the basis that Ohio’s statute of limitations had run on

all of plaintiffs’ claims. We first examine this issue applying Ohio law.

       {¶12} Plaintiffs argue that the trial court erred in dismissing their complaint as

being time-barred.   Plaintiffs maintain that the complaint pleads a latent undiscoverable

injury that became manifest decades after Schmitz played football and that the complaint
does not on its face show beyond doubt that plaintiffs cannot recover based on a statute

of limitations defense. According to plaintiffs, the trial court erred in failing to apply

the discovery rule, which would have tolled their claims until December 2012 — the date

when they became aware of the injury and the cause of the injury.       Because they filed

their original complaint approximately 18 months after learning of the diagnosis, they

argue that their claims were timely and well within (1) the two-year limitation period for

their negligence personal injury claim under R.C. 2305.10, (2) the four-year limitation

period for their fraud claim as contained in R.C. 2305.09, and (3) the 15- and six-year

period for their express written and implied contract claims as contained in R.C. 2305.06

and 2305.07.

       A. Purpose of Statute of Limitations

       {¶13} “Statutes of limitations serve a gate-keeping function for courts by ‘(1)

ensuring fairness to the defendant, (2) encouraging prompt prosecution of causes of

action, (3) suppressing stale and fraudulent claims, and (4) avoiding the inconveniences

engendered by delay — specifically, the difficulties of proof present in older cases.’”

(Citations omitted.) Flagstar Bank, F.S.B. v. Airline Union’s Mtge. Co., 128 Ohio

St.3d 529, 2011-Ohio-1961, 947 N.E.2d 672, ¶ 7. Nevertheless, “statutes of limitations

are remedial in nature and are to be given a liberal construction to permit cases to be

decided upon their merits, after a court indulges every reasonable presumption and

resolves all doubts in favor of giving, rather than denying, the plaintiff an opportunity to
litigate.” Id. at ¶ 7; Harris v. Reedus, 2015-Ohio-4962, 50 N.E.3d 1036, ¶ 11 (10th

Dist.).

          B. Discovery Rule

          {¶14} Generally, a cause of action accrues and the statute of limitations begins to

run at the time the wrongful act was committed. Collins v. Sotka, 81 Ohio St. 3d 506,

507, 692 N.E.2d 581 (1998). The discovery rule, however, is an exception to this

general rule and provides that “a cause of action does not arise until the plaintiff knows,

or by the exercise of reasonable diligence should know, that he or she has been injured

by the conduct of the defendant.” Flagstar Bank at ¶ 14, citing Collins at id.           “The

rule entails a two-pronged test — i.e., actual knowledge not just that one has been

injured but also that the injury was caused by the conduct of the defendant.”      Id., citing

O’Stricker v. Jim Walter Corp., 4 Ohio St. 3d 84, 447 N.E.2d 727 (1983). A statute of

limitations does not begin to run until both prongs have been satisfied. Id.

          {¶15} The first issue that we must decide is whether the discovery rule applies to

plaintiffs’ claims.

          1. Contract Claims

          {¶16} With respect to plaintiffs’ contract claims, we find that it does not.    As

plaintiffs even acknowledge, no Ohio court has ever applied the discovery rule to a claim

for a breach of contract. See Cristino v. Bur. of Workers’ Comp., 2012-Ohio-4420,

977 N.E.2d 742, ¶ 41 (10th Dist.) (recognizing this fact and refusing to be the first court

to do so).     Indeed, this court has expressly rejected the application of such rule to a
contract claim.         See Pomeroy v. Schwartz, 8th Dist. Cuyahoga No. 99638,

2013-Ohio-4920, ¶ 39.

           {¶17} Here, based on the allegations of the complaint, any breach arising out of

an express or implied contract must have occurred during the time that Schmitz attended

Notre Dame — in or before 1978.          Without the benefit of the discovery rule, plaintiffs’

breach of contract claims are barred by the statute of limitations contained in R.C.

2305.06 and 2305.07, which require a plaintiff to bring a contract claim within 15 years

(express written contract) or six years (implied contract) of the alleged breach of the

contract.2 Because those claims are time-barred, we find no error in the trial court’s

dismissal of those claims.

           2. Personal Injury/Negligence Claim

           {¶18} Unlike contract claims, Ohio courts have routinely applied the discovery

rule to negligence personal injury claims. See Flagstar Bank, 128 Ohio St. 3d 529,

2011-Ohio-1961, 947 N.E.2d 672, at ¶ 15. While defendants do not dispute this point,

they nonetheless argue that the discovery rule does not apply in this case.        We disagree.

           a. Date of Discovery of Injury and Type of Injury

           {¶19} According to defendants, the discovery rule has been applied only in

limited circumstances involving latent injuries and not when a plaintiff’s injury was

immediately apparent, such as the instant case. In their motions to dismiss, defendants


          Although R.C. 2305.06 was amended in 2012 to change the statute of limitations for
       2


written contract claims to eight years, the 15-year statute applies to claims that accrued prior to
September 28, 2012.
maintained that the complaint does not allege facts supporting a latent injury case.

Instead, the defendants argued that the complaint plainly alleges that Schmitz

experienced concussion symptoms and knew he suffered some type of injury while

playing football at Notre Dame in the 1970s. Consequently, the defendants contended

that the plaintiffs’ claims are time-barred because the claims accrued nearly 40 years ago,

at the time that Schmitz alleged he was injured.

       {¶20} Conversely, plaintiffs maintained that defendants’ argument misconstrues

the allegations of the complaint. According to plaintiffs, they pleaded that Schmitz

suffered from latent brain disease and discovered its cause and diagnosis later in life

when the symptoms became manifest and the condition was diagnosed by the Cleveland

Clinic Foundation. Plaintiffs argued that these allegations support the application of

the discovery rule.

       {¶21} Although this issue is one of first impression in Ohio, other courts have

recently addressed substantially similar arguments in analogous cases involving latent

brain injuries suffered by former professional hockey players and former professional

stunt wrestlers. See In re NHL Players’ Concussion Injury Litigation, D.Minn. No.

14-2551, 2015 U.S. Dist. LEXIS 38755 (Mar. 25, 2015); McCullough v. World

Wrestling Entertainment, Inc., D.Conn. Nos. 3:15-CV-001074, 3:15-CV-00425, and

3:15-CV-01156, 2016 U.S. Dist. LEXIS 39791 (Mar. 21, 2016). These courts rejected

defendants’ claims that the statute of limitations accrued at the time of the concussive

and subconcussive impacts, recognizing that plaintiffs’ alleged injuries in the form of an
increased risk of developing neurodegenerative diseases, such as CTE, are distinctly

different than the head injuries they sustained while playing the sport. As explained by

the Connecticut district court in the wrestling case:

                 The mere fact that the Pre-2012 Plaintiffs allege that they sustained

       concussions and head trauma during their tenure with the WWE; and that

       they allege awareness of those concussions and possible concussion-like

       symptoms at the time, is not necessarily dispositive here at the motion to

       dismiss stage. A single [mild traumatic brain injury (“MTBI”)] such as a

       concussion, and the symptoms that a discrete MTBI can manifest, are not

       the same “condition” as a disease such as CTE or another degenerative

       neurological disorder that may — or may not — be caused by repeated

       MTBIs.

Id. at *41-42.

       {¶22} For this reason, the Connecticut federal district court found that the

allegations of the complaint did not support the conclusion that the plaintiffs had been on

notice of their alleged injuries, i.e., increased risk for latent, permanent neurological

conditions, simply because they had suffered a concussion.           Specifically, the court

explained as follows:

              Here, however, it cannot be determined from the face of the
       Complaints and as a matter of law that the Pre-2012 Plaintiffs were on
       notice of an increased risk for a latent, permanent neurological condition
       merely because they knew they had suffered a concussion and/or sustained
       other minor brain trauma during the time they wrestled for WWE. The
       Pre-2012 Plaintiffs’ knowledge, or lack thereof, of a connection [between]
       repeated concussions or sub-concussive blows to the head and latent,
       permanent neurological conditions presents a material issue of fact that
       must be decided at a later date. Without knowledge of such a connection,
       Plaintiffs may have discovered “some injury,” but not “actionable harm”
       because of their inability to tie head trauma that they knew they were
       sustaining to another party’s breach of a duty to disclose increased risks for
       latent, permanent neurological conditions.

Id. at *44-45.

       {¶23} Similarly, the Minnesota federal district court in the hockey case explained

as follows:

       Assuming for purposes of this Motion that the NHL has correctly

       identified which states’ statutes of limitations apply to Plaintiffs’ claims, it

       is not clear from the face of the Master Complaint that those limitations

       periods have run.     For example, Plaintiffs have alleged injuries in the

       form of “an increased risk of developing serious latent neurodegenerative

       disorders and diseases including but not limited to CTE, dementia,

       Alzheimer’s disease or similar cognitive-impairing conditions,” (Master

       Compl. ¶¶ 402, 425; see id. ¶¶ 38, 50, 56-57, 65, 72, 83, 425, 436, 444,

       453); and “latent or manifest neuro-degenerative disorders and diseases,”

       (id. ¶ 18). They have further alleged that, for example, “CTE is caused by

       repeated sublethal brain trauma of the sort Plaintiffs repeatedly suffered,”

       (id. ¶ 210), including sub-concussive impacts that are not diagnosed as

       concussions and which are sustained by the thousands by NHL players

       each year, (id. ¶¶ 216-17, 220); and that “brain injury and brain disease in
       NHL retirees is a latent disease that can appear years or decades after the

       player experiences head trauma in his NHL career,” (id. ¶ 407).         Thus,

       when such injuries “occurred” or “resulted” are matters that cannot be

       determined from the face of the Master Complaint and are proper subjects

       of discovery.

In re NHL Players’ Concussion at *17-18.

       {¶24} Although these cases are not binding on this court, we find their reasoning

instructive and applicable to the instant case.

       {¶25} Here, plaintiffs allege a latent injury that Schmitz was not aware of until his

diagnosis in 2012. The complaint further alleges that, prior to the diagnosis, Schmitz

never understood or appreciated the nature of the risk of the subconcussive and

concussive impacts he sustained; that he never understood that those impacts

“significantly increased his risk of developing neurodegenerative disorders and

diseases,” and resulted in “latent effects” and “neurocognitive and neurobehavioral

changes over time.”     The thrust of the complaint is not an injury for concussive and

subconcussive impacts; instead, the complaint alleges an injury in the form of CTE and

other neurological diseases that did not manifest until decades after Schmitz stopped

playing football at Notre Dame.

       {¶26} We find the Ohio Supreme Court’s decision in Liddell v. SCA Servs., 70
Ohio St. 3d 6, 635 N.E.2d 1233 (1994), analogous and supports the application of the

discovery rule in this case.   In Liddell, the Ohio Supreme Court allowed a plaintiff to
proceed when he sought recovery for the latent effects of toxic gas exposure, even

though the toxic gas had caused him to suffer adverse health effects immediately

following his exposure.

       {¶27} The plaintiff in Liddell was a police officer who was exposed to a

hazardous substance while responding to a report of a large fire on board a truck that was

transporting the substance.   On the day of the incident, the plaintiff was treated at a

hospital for smoke inhalation and shortly thereafter filed a workers’ compensation claim

seeking coverage of his medical bills associated with the incident, and also applied for a

permanent partial disability award as a result of inhalation of the fumes. Within nine

months of his exposure to the toxic gas, the plaintiff began to experience frequent sinus

infections.   Six years after the exposure, the plaintiff underwent surgery to remove a

benign papilloma from his left nasal cavity.    Then, one year after the surgery, a biopsy

revealed a cancerous growth in the plaintiff's left nasal cavity.        At that time, the

plaintiff’s physician advised him that there might be a connection between his cancer

and his inhalation of the toxic fumes seven years earlier. Plaintiff subsequently filed

suit against the truck’s owner within two years of being advised of the connection

between his cancer and his inhalation of the toxic fumes.

       {¶28} The lower courts found that summary judgment in the defendant’s favor

was appropriate because the plaintiff had suffered adverse health consequences

immediately upon being exposed to the toxic gas, and the plaintiff was aware of the

exposure at the time it occurred.   Consequently, the lower courts held that the plaintiff’s
cause of action had accrued on the date of the truck fire.        The Ohio Supreme Court

reversed, finding that “the cancer could not be, and was not, discovered until after the

applicable statute of limitations governing causes of action for bodily injury had

expired.” Id. at 8.    The Liddell court determined that it needed to “look no further

than [O’Stricker, 4 Ohio St. 3d 84, 447 N.E.2d 727] to resolve the issue facing us today.

O’Stricker cogently outlines the reasons for adopting a discovery rule in latent disease

cases.”   Liddell at 12.   The court further stated:

       Consistent with our reasoning in O’Stricker, this case does not represent

       the circumstance of a plaintiff sitting on his rights. Liddell could not, and

       did not, discover his injury, the cancer, before the two-year statute of

       limitations governing bodily injuries had expired. Moreover, had Liddell

       attempted to bring a cause of action for negligence in 1981, any

       specification of damages for cancer certainly would have been strongly

       opposed by SCA on the grounds that they were too speculative. Hence,

       under SCA’s theory Liddell would be confronted with a dilemma. He

       could either meet the statute of limitations and file a claim for

       compensation more than four years before he discovered the disease, or, as

       he did here, file a claim at the time of discovery, which occurred more than

       four years after the statute of limitations had expired.

(Emphasis sic.) Id. at 13.

       {¶29} As noted by the Tenth District in analyzing Liddell,
       The unanimous court in Liddell was apparently wholly untroubled by the
       fact that the plaintiff had immediately experienced adverse health effects
       from his exposure to the toxic gas, filed a workers’ compensation claim
       arising out of his inhalation of the fumes, and later underwent removal of a
       benign nasal papilloma in the same region in which his cancer was later
       discovered. Instead, the court focused on the condition of which Liddell
       complained; that is, his cancer.

Girardi v. Boyles, 10th Dist. Franklin No. 05AP-557, 2006-Ohio-947, ¶ 44.

       {¶30} Here, we must focus on the condition of which Schmitz complained —

CTE. Like the plaintiff in Liddell, this is not a case of Schmitz sitting on his rights.

According to the complaint, Schmitz could not, and did not, discover his CTE before the

two-year statute of limitations governing bodily injuries had expired.       Further, had

Schmitz attempted to bring a cause of action for negligence in 1980, two years after he

quit playing football at Notre Dame, any specification of damages for CTE certainly

would have been strongly opposed by the defendants on the grounds that they were too

speculative.

       {¶31} For this same reason, we do not find that the allegations alleged in the

complaint fall within the line of cases holding that a plaintiff’s claim accrues when he or

she is aware of the possibility of the injury, even though he or she may not be aware of

the full extent of the injury. These cases do not involve latent injuries coupled with an

issue of the plaintiff not knowing that the defendants’ actions allegedly caused the

complained injuries giving rise to the cause of action.

       {¶32} For example, in Pingue v. Pingue, 5th Dist. Delaware No. 03-CA-E-12070,

2004-Ohio-4173, which both defendants argue controls, the plaintiff clearly knew the
identity of the perpetrator giving rise to his claims years before filing his lawsuit.

Specifically, Pingue involves an action for assault, infliction of emotional distress, and

unintentional infliction of emotional distress filed by the plaintiff-son against his father.

According to the complaint, the son alleged that his father had physically abused him for

28 years, with the abuse ending in 1990. The son, however, did not file any action until

March 6, 2003 —      approximately one year after his neurologist informed him he had

suffered an irreversible brain injury and suffered from post-traumatic stress disorder.

The son also learned that he was at a greater risk of contracting Parkinson’s disease and

Alzheimer’s disease as a result of his brain injury.

       {¶33} The trial court granted the father’s motion for judgment on the pleadings,

finding that, although the son may not have understood the true extent of his injuries

until March 2002, he knew he had been injured and knew the identity of the person who

injured him at least since 1990.    The appellate court agreed with this reasoning, noting

that “[w]hat appellant has recently discovered is not that he was injured, but rather the

extent of his injuries.”     Id. at ¶ 19.   The court reiterated the principle that “if a

discovery rule is applicable, the cause accrues when the plaintiff discovers her [or his]

legal injury, even if she [or he] does not know the total extent of the injury.” Id. at ¶ 20.

 Thus, in affirming the trial court, the court held that “the statute of limitations begins to

run when the plaintiff knows both he has been injured, and the identity of the alleged

perpetrator.” Id. at ¶ 23.
       {¶34} The link between the injurious conduct and the known perpetrator that was

clearly present in Pingue does not exist in this case. Whereas the plaintiff in Pingue

was clearly aware of the wrongful conduct giving rise to his claims for assault,

intentional infliction of emotional distress, and unintentional emotional distress during

the 28 years that his father was abusing him, the complaint in this case does not reveal

that Schmitz was aware of any wrongful conduct until decades after he finished playing

football.   Schmitz did not know at the time that he was playing football that the

defendants were allegedly negligent or allegedly concealing information from him.

Nor did he know that he had suffered a latent injury caused by playing football.

According to the complaint, Schmitz did not make this connection until his diagnosis —

well after the time period to bring an action under the statute of limitations.   Unlike the

son in Pingue, this is not a case where the plaintiff sat on his rights for years, despite

having the necessary facts to bring a legal claim earlier.   The complaint does not allege

facts that would allow this court to conclude as a matter of law that Schmitz discovered

his legal injury as early as 1978, when he finished playing football at Notre Dame.

       b.   Exercise of Reasonable Diligence

       {¶35} The next question for us to answer is whether Schmitz exercised reasonable

diligence to discover his injuries.

       {¶36} In cases where the discovery rule applies, the statute of limitations typically

beings to run either (1) “upon the date on which the plaintiff is informed by competent

medical authority that he has been injured,” or (2) “upon the date on which, by the
exercise of reasonable diligence, he should have become aware that he had been injured,

whichever date occurs first.” O’Stricker, 4 Ohio St. 3d at 90, 447 N.E.2d 727.

       {¶37} According to the defendants, even if the discovery rule applies, plaintiffs’

claims are still time-barred.     While plaintiffs maintain that the date of diagnosis

controls, namely, December 2012, defendants argue that the face of the complaint

establishes that Schmitz should have known of his injuries years earlier. According to

Notre Dame, “the last possible trigger date for plaintiffs’ claims is April 2010, when

plaintiffs allege that NCAA made changes to its concussion treatment protocols.”

       {¶38} At this stage in the proceedings, however, we cannot say as a matter of law

that Schmitz should have discovered earlier either (1) his injury or (2) that his injury was

caused by the conduct of the defendants. While the complaint details published studies

originating in the late 1920s and continuing well into the present, which expressly linked

concussive and subconcussive impacts experienced in contact sports with serious

neurological impairments and diseases, such as CTE, the complaint alleges that Schmitz

never knew any of this information. Moreover, the complaint does not allege any facts

that would have alerted Schmitz to his condition prior to his diagnosis in December 2012

or that his injury was the result of defendants’ alleged tortious conduct.        Compare

Sullivan v. Westfield Ins. Co., 5th Dist. Stark No. 2006CA00296, 2007-Ohio-4248, ¶ 33

(affirming trial court’s decision not to apply discovery rule because defendant’s motion

for summary judgment established that plaintiff had knowledge of all the relevant facts

at least 15 years earlier to have discovered the alleged fraud).
       {¶39} Thus, without more facts or evidence in the record, we cannot say as a

matter of law that plaintiffs’ claims are time-barred. See Barr v. Lauer, 8th Dist.

Cuyahoga No. 92497, 2009-Ohio-5563, ¶ 30 (finding the grant of summary judgment

improper because the record did not conclusively establish that plaintiff failed to exercise

reasonable diligence to discover the cause of action —      “[w]hether or not the discovery

rule is applicable to this case is an issue that can only be addressed after further facts are

put in evidence”).

       3. Fraud Claims

       {¶40} Under R.C. 2305.09, an action for fraud “shall be brought within four years

after the cause thereof accrued.”    The statute further provides that the cause of action

does not accrue “until the fraud is discovered.”       Defendants maintain, however, that

plaintiffs’ fraud claims are subject to the two-year statute of limitations contained in R.C.

2305.10 because the action is for bodily harm.      We disagree.    While Ohio courts have

recognized that a plaintiff cannot couch a claim for bodily injury as a fraud claim simply

as a means to extend the statute of limitations, this is not the case here. Plaintiffs’ fraud

claims are separate and distinct from the other claims — not merely a vehicle to extend

the statute of limitations on plaintiffs’ negligence/personal injury action. See Gaines v.

Preterm–Cleveland, Inc., 33 Ohio St. 3d 54, 56, 514 N.E.2d 709 (1987) (“As a cause of

action separate and distinct from medical malpractice, a claim for fraud is subject not to

the medical malpractice statute of limitations * * * but rather a four-year limitations
period for fraud.”) But regardless of what statute of limitations apply in this case, the

claims are not time-barred because the discovery rule applies.

           {¶41} Accordingly, because the complaint does not conclusively show on its face

that the negligence and fraud claims are time-barred, we find that the trial court erred in

dismissing those claims on statute of limitations grounds.

IV. Substantive Claims

           {¶42} Having found that plaintiffs’ tort claims are not time-barred, we must

address the other grounds asserted by the NCAA in support of its motion to dismiss,

namely, whether plaintiffs sufficiently pleaded claims for negligence and fraud to

overcome a Civ.R. 12(B)(6) motion.

           A. Governing Law

           {¶43} The parties dispute what state’s substantive law applies. Although the

NCAA makes a compelling argument that Indiana substantive law should apply based on

an application of the Second Restatement of the Law of Conflicts, the NCAA

nonetheless concedes that “the elements of plaintiffs’ claims are substantially similar

under Indiana and Ohio law.” The NCAA does not point to any conflict between the

two states’ laws on negligence and fraud.3


       3
         In its motion to dismiss, the NCAA argued that Indiana law governs because the
alleged injuries occurred in Indiana where Schmitz competed as a member of the Notre Dame
football team and Indiana has the most substantial relationship to the claims asserted here.
Aside from broadly asserting that Ohio has the most significant relationship to plaintiffs’
claims and the facts of the case, plaintiffs did not dispute that the alleged injuries occurred in
Indiana as advanced by the NCAA. Our reading of the complaint supports the NCAA’s
        {¶44} “‘Under Ohio law, if two jurisdictions apply the same law, or would reach

the same result applying their respective laws, a choice of law determination is

unnecessary because there is no conflict, and the laws of the forum state apply.’” Dana

Ltd. v. Aon Consulting, Inc., 984 F. Supp. 2d 755 (N.D.Ohio 2013), quoting Mulch Mfg.

Inc. v. Advanced Polymer Solutions, L.L.C., 947 F. Supp. 2d 841 (S.D.Ohio 2013); see

also Glidden Co. v. Lumbermens Mut. Cas. Co., 112 Ohio St. 3d 470, 474-475,

2006-Ohio-6553, 861 N.E.2d 109, ¶ 25 (recognizing that “an actual conflict between

Ohio law and the law of another jurisdiction must exist for a choice-of-law analysis to be

undertaken”); Akro-Plastics v. Drake Industries, 115 Ohio App. 3d 221, 685 N.E.2d 246

(11th Dist.1996); Carder Buick-Olds Co. v. Reynolds & Reynolds, 148 Ohio App. 3d 635,

2002-Ohio-2912, 775 N.E.2d 531 (2d Dist.) (finding that defendant failed to carry its

burden of proving a conflict with forum state and therefore applying Ohio law to fraud

claims).

        {¶45} Accordingly, we apply Ohio law to determine whether plaintiffs have

sufficiently pleaded negligence and fraud claims to survive a motion to dismiss under

Civ.R. 12(B)(6).

        B. Negligence




position that Indiana has the most significant relationship to the lawsuit. But even if we were
to apply Indiana law to the claims at issue, it would not change the outcome. Under either
state law, plaintiffs’ negligence and fraud by concealment claims should have withstood a
motion to dismiss.
           {¶46} The elements of a negligence claim are “(1) the existence of a legal duty,

 (2) the defendant’s breach of that duty, and (3) injury that is the proximate cause of the

 defendant’s breach.”      Wallace v. Ohio DOC, 96 Ohio St. 3d 266, 2002-Ohio-4210, 773
N.E.2d 1018, ¶ 22, citing Mussivand v. David, 45 Ohio St. 3d 314, 318, 544 N.E.2d 265

 (1989).4

           {¶47} In its motion to dismiss, NCAA argued that plaintiffs’ negligence claim

 should be dismissed because they did not allege a duty recognized by law. NCAA

 maintains that the complaint “offers no set of facts” to show that it “took affirmative and

 deliberate steps to assume a duty recognized by law specifically to prevent the injuries

 alleged by Schmitz.”      We disagree.

           1. Duty was Sufficiently Pleaded to Withstand a Motion to Dismiss

           {¶48} “Duty, as used in Ohio tort law, refers to the relationship between the

 plaintiff and the defendant from which arises an obligation on the part of the defendant

 to exercise due care toward the plaintiff.” Commerce & Industry Ins. Co. v. Toledo, 45
Ohio St. 3d 96, 98, 543 N.E.2d 1188 (1989).5 Indeed, the Ohio Supreme Court has

 often stated that “the existence of a duty depends upon the foreseeability of harm: if a

 reasonably prudent person would have anticipated that an injury was likely to result from


         The elements of a negligence claim under Indiana law are identical. See Pfenning v.
       4


Lineman, 947 N.E.2d 392, 398 (Ind.2011).

           Similar to Ohio law, the Indiana Supreme Court has set forth a three-part test balancing the
       5


following factors to decide whether a duty exists: “(1) the relationship between the parties, (2) the
reasonable foreseeability of harm to the person injured, and (3) public policy concerns.” Webb v.
Jarvis, 575 N.E.2d 992, 995 (Ind.1991).
a particular act, the court could find that the duty element of negligence is satisfied.”

Wallace at ¶ 23, citing Texler v. D.O. Summers Cleaners & Shirt Laundry Co., 81 Ohio

St.3d 677, 680, 693 N.E.2d 271 (1998); Commerce & Industry at 98; Menifee v. Ohio

Welding Prods., Inc., 15 Ohio St. 3d 75, 77, 472 N.E.2d 707 (1984). The existence of

duty may be established by common law, statute, or by the particular facts and

circumstances of a case. Chambers v. St. Mary’s School, 82 Ohio St. 3d 563, 565, 697
N.E.2d 198 (1998).        In any case, the existence of a duty is a question of law for the

court. Mussivand at 318.

           {¶49} Additionally, Ohio courts have recognized a duty to use reasonable care

arising from a party’s voluntary undertaking.          See, e.g., McMullen v. Ohio State Univ.

Hosps., 88 Ohio St. 3d 332, 338, 725 N.E.2d 1117 (2000); Douglass v. Salem Community

Hosp., 153 Ohio App. 3d 350, 2003-Ohio-4006, 794 N.E.2d 107 (7th Dist.); Elliott v.

Fosdick & Hilmer, 9 Ohio App. 3d 309, 460 N.E.2d 257 (12th Dist.1983).6

           {¶50} The NCAA moved to dismiss the negligence claim on the grounds that,

under Indiana law, “colleges, fraternities and other on-campus entities —              from which

the NCAA is even further removed — typically do not owe ‘a general duty of care’ to

students.”      The NCAA does not offer a single case, however, where an Indiana court

has decided this issue at the pleadings stage.         Nor do we find a single Ohio case that


          Similarly, Indiana law recognizes the same duty: “[a] duty of care may * * * arise where
       6


one party assumes such a duty, either gratuitously or voluntarily. The assumption of such a duty
creates a special relationship between the parties and a corresponding duty to act in the manner of a
reasonably prudent person.” Yost v. Wabash College, 3 N.E.3d 509, 517 (Ind.2014).
stands for the broad proposition that the NCAA advances.      Further, while we recognize

that the issue of duty is a legal determination, we cannot agree that, construing all

allegations of the complaint as true, there is no set of facts consistent with the complaint

that would allow the plaintiffs to recover on a negligence theory under either Ohio or

Indiana law at this stage in the proceedings.

          2. Lanni v. NCAA is Distinguishable

          {¶51} Relying on the recent decision of the Indiana Court of Appeals in Lanni v.

NCAA, 42 N.E.3d 542 (Ind.App.2015), the NCAA maintains that the facts of the

complaint are insufficient to show that it took affirmative and deliberate steps to assume

a duty recognized by law specifically to prevent the injuries alleged by Schmitz.        In

Lanni, the plaintiff, a student-athlete who attended a NCAA sponsored fencing

competition and suffered a serious eye injury, filed a negligence action against the

NCAA (among other defendants).            The trial court ultimately granted summary

judgment in favor of the NCAA, finding that the NCAA did not owe Lanni a duty of

care under either theory advanced: a general duty of care or the voluntary assumption of

a duty.

          {¶52} Even if we agreed that Indiana law controlled, the decision in Lanni would

not alter our decision.      Although we believe that there are a number of factual

distinctions between the two cases, including the foreseeability of the harm and the

public policy at issue, we find the most significant distinction is a procedural one: the

Lanni court was reviewing a trial court’s grant of summary judgment — not a motion to
 dismiss.7 Based on the evidence presented, the court found that the “NCAA’s conduct

 does not demonstrate that it undertook or assumed a duty to actually oversee or directly

 supervise the actions of the member institutions and the NCAA’s student-athletes.” Id.

 at 553.     In the instant case, however, we cannot yet reach that same conclusion after

 construing the allegations of the complaint in a light most favorable to the plaintiffs.

 Further, “a complaint need not contain every factual allegation that the complainant

 intends to prove, as such facts may not be available until after discovery.” Landskroner

 v. Landskroner, 154 Ohio App. 3d 471, 2003-Ohio-5077, 797 N.E.2d 1002, ¶ 50 (8th

 Dist.).

           {¶53} Here, the complaint alleges a scenario where (1) the NCAA voluntarily

 oversees and promulgates the rules and regulations for college football for the purpose of

 providing a competitive environment that is safe and ensures fair play, (2) that it knew of

 the risks of concussive and subconcussive impacts yet failed to warn or disclose such

 risks to Schmitz, (3) that it failed to promulgate rules to protect against such risks, and

 (4) that it placed its economic interests over Schmitz’s safety, who in turn developed the

 latent brain disease of CTE.        The complaint further alleges that “Schmitz relied upon


           In Lanni, the plaintiff was injured in an area designated for student-athletes to observe the
       7


fencing matches. Although the NCAA ultimately revised its designated areas, there were no
allegations that the NCAA knew that its former designated areas posed a risk to student-athletes.
Here, the complaint alleges that the NCAA has known for decades the risks associated with
concussive impacts but has failed to disclose such risks to student-athletes. Based on the allegations
of the complaint, which we must accept as true, the foreseeability of the harm to student-football
players, such as Schmitz, is far greater. Further, this foreseeability factor also weighs in favor of
strong public policy to impose a duty on the NCAA to take reasonable measures to guard against such
risks.
the guidance, expertise, and instruction” of the NCAA regarding “the serious and

life-altering medical issue of concussive and sub-concussive risk in football.”         The

issue of whether plaintiffs can actually prove these allegations is not before us at this

time. Applying Ohio’s liberal pleading standard, we find that the trial court erred in

dismissing the negligence claim at this stage in the proceedings.       We cannot say that

there is no set of facts consistent with plaintiffs’ complaint that would impose a legally

recognized duty upon the NCAA.

       C. Fraud

       {¶54} Plaintiffs have also pleaded two types of fraud: fraudulent concealment and

constructive fraud.

       1. Fraudulent Concealment

       {¶55} NCAA moved to dismiss plaintiffs’ fraudulent concealment claim solely on

the grounds that neither Ohio nor Indiana recognize a cognizable cause of action for

“fraudulent concealment” or “fraud by concealment.”      We disagree.

       {¶56} Under Ohio law, common law fraud requires proof of the following

elements:

       (a) a representation or, where there is a duty to disclose, concealment of a
       fact, (b) which is material to the transaction at hand, (c) made falsely, with
       knowledge of its falsity, or with such utter disregard and recklessness as to
       whether it is true or false that knowledge may be inferred, (d) with the
       intent of misleading another into relying upon it, (e) justifiable reliance
       upon the representation or concealment, and (f) a resulting injury
       proximately caused by the reliance.

Russ v. TRW, Inc., 59 Ohio St. 3d 42, 49, 570 N.E.2d 1076 (1991).
           {¶57} Although generally captioned simply as a “fraud claim,” Ohio courts have

consistently recognized “fraud by concealment” or “fraudulent concealment” when the

fraud claim raises the issue of concealing a fact when a duty to disclose exists. See,

e.g., Lundeen v. Smith-Hoke, 10th Dist. Franklin No. 15AP-236, 2015-Ohio-5086;

Layman v. Binn, 35 Ohio St. 3d 176, 519 N.E.2d 642 (1988);                  Davis v. Kempfer, 3d

Dist. Union No. 14-95-31, 1996 Ohio App. LEXIS 1725 (Apr. 10, 1996); see also Wilkey

v. Hull, 366 Fed.Appx. 634, 2010 U.S. App. LEXIS 3813 (6th Cir.2010) (discussing a

claim for fraudulent concealment under Ohio law and applying fraud elements).                  The

same applies under Indiana law. See, e.g., Wright v. Pennamped, 657 N.E.2d 1223,

1231 (Ind.App.1995) (recognizing an actionable claim for fraudulent concealment where

there is a “duty to speak”); Grow v. Indiana Retired Teachers Community, 149 Ind.App.

109, 118, 271 N.E.2d 140 (1971) (“It is the law in Indiana that the failure to disclose all

material facts, by a party on whom the law imposes a duty to disclose, constitutes

actionable fraud.      (Citations omitted).    It is equally clear that the burden to show a

duty to disclose is upon the party asserting fraudulent concealment.”); Loer v. Neal, 127

Ind.App. 246, 254-255, 137 N.E.2d 728 (1956).8




           While we acknowledge that “fraudulent concealment” is an equitable tolling doctrine under
       8


Indiana law, we do not agree that Indiana courts refuse to recognize a claim of fraud based on a
defendant’s act of concealing a fact when a duty to disclose exists. To the extent that the NCAA
moved to dismiss Count II — a fraud claim captioned “Fraud by Concealment/Fraudulent
Concealment” — solely on the grounds that neither Indiana nor Ohio recognize such a claim, we find
its argument fails.
       {¶58} Despite not raising this argument in the trial court below, the NCAA now

argues on appeal that the complaint is “completely devoid of any particularized

allegations that the NCAA intended to deceive Schmitz into engaging in conduct which

the NCAA knew would be harmful.”           The NCAA contends that the claim therefore

failed to comply with Civ.R. 9(B), thereby justifying the trial court’s dismissal of the

claim. We disagree.

       {¶59} As to this element of the claim, the complaint specifically alleges, among

other things, the following:

       (1) The NCAA “knew that repetitive head impacts in football games and
       full-contact practices created a substantial risk of harm to student-athletes
       that was similar or identical to the risk of harm to boxers who receive
       repetitive impacts to the head during boxing practices and matches, and
       professional football players, many of whom were forced to retire from
       professional football because of head injuries.”

       (2) Despite such knowledge and awareness, NCAA “concealed these risks
       from their football players,” including Schmitz, with the intent of
       misleading Schmitz “into believing he was safe and that he would not
       suffer any long-term debilitating cognitive injuries from playing football.”

       (3) The NCAA “intentionally concealed * * * the risks of concussive and
       sub-concussive impacts in NCAA games and practices, including the risks
       associated with returning to physical activity too soon after sustaining a
       sub-concussive or concussive impact.”

       {¶60} The complaint further alleges that although the NCAA “knew for decades

of the harmful effects of concussive and sub-concussive events on student-athletes,”

including Schmitz, it ignored these facts and failed to institute a meaningful method of

warning and/or protecting the football players, “most likely because the revenue from

football was so great, and the business of college football so profitable.”
       {¶61} We find these allegations are sufficient to support the intent element of the

fraud claim. Again, whether plaintiffs can actually prove these allegations is a separate

issue not before us.   Instead, as stated above, we must presume these allegations to be

true for the purposes of examining a Civ.R. 12(B)(6) motion to dismiss. Thus, because

plaintiffs sufficiently pleaded facts to support the intent element of a fraudulent

concealment claim, we find no merit to the NCAA’s argument and hold that the trial

court erred in dismissing the claim.

       2. Constructive Fraud

       {¶62} The NCAA moved to dismiss plaintiffs’ constructive fraud claim on the

grounds that plaintiffs failed to satisfy Civ.R. 9(B) and plead the claim with the requisite

particularity.   Specifically, NCAA argued that plaintiffs “failed to plead a specific

fiduciary or other special relationship recognized by law with the NCAA that could give

rise to a claim for constructive fraud.”   We agree.

       {¶63} Constructive fraud is defined as “a breach of a legal or equitable duty,

which, irrespective of moral guilt of the fraud feasor, the law declares fraudulent,

because of its tendency to deceive others, to violate public or private confidence, or to

injure public interests.”    Cohen v. Estate of Cohen, 23 Ohio St. 3d 90, 91-92, 491
N.E.2d 698 (1986).     Unlike actual fraud, “‘[c]onstructive fraud does not require proof

of fraudulent intent.’”     Id., quoting Perlberg v. Perlberg, 18 Ohio St. 2d 55, 58, 247
N.E.2d 306 (1969).     A claim for constructive fraud, however, is dependent on a special
confidential or fiduciary relationship, thereby giving rise to a duty to disclose. Cohen at

92.

       {¶64} A fiduciary relationship is defined as one in which “special confidence and

trust is reposed in the integrity and fidelity of another and there is a resulting position of

superiority or influence, acquired by virtue of this special trust.”    Federated Mgt. Co.

v. Coopers & Lybrand, 137 Ohio App. 3d 366, 384, 738 N.E.2d 842 (10th Dist.2000),

citing Ed Schory & Sons, Inc. v. Soc. Natl. Bank, 75 Ohio St. 3d 433, 442, 662 N.E.2d
1074 (1996). But “the duty to speak does not necessarily depend on the existence of a

fiduciary relationship.” Starinki v. Pace, 41 Ohio App. 3d 200, 203, 535 N.E.2d 328

(9th Dist.1987), citing Cent. States Stamping Co. v. Terminal Equip. Co., 727 F.2d 1405

(6th Cir.1984).   “It may arise in any situation where one party imposes confidence in

the other because of that person’s position, and the other party knows of this

confidence.” Terminal Equip. Co. at 1409.

       {¶65} Plaintiffs argue that the complaint sufficiently meets the “special

relationship” requirement to support a constructive fraud claim based on their allegations

describing (1) the NCAA’s duty to protect Schmitz according to their contract, (2) the

NCAA’s superior knowledge, (3) Schmitz’s reliance on such knowledge, and (4) the

“unique relationship” between Schmitz and the NCAA, “which, among other things,

regulated” Schmitz’s participation in football.

       {¶66} But unlike plaintiffs’ negligence claim, the fraud claim must be pled with

particularity pursuant to Civ.R. 9(B).       Plaintiffs’ broad statements simply do not
establish a “special relationship” under the law that would support a constructive fraud

claim. To suggest that the NCAA maintains a “special relationship” akin to a fiduciary

relationship with all of its 400,000 students who participate in intercollegiate athletics is

simply not supported under the law. See, e.g., Flood v. Natl. Collegiate Athletic Assn.,

M.D.Pa. No. 1:15-CV-890, 2015 U.S. Dist. LEXIS 134016 (Aug. 26, 2015) (“[W]hile

the NCAA oversees some aspects of intercollegiate athletics it is not a fiduciary for the

thousands of student athletes who participate in those sports, and may not be held to the

legal standards of a fiduciary relationship.); Knelman v. Middlebury College, 898
F. Supp. 2d 697, 718 (D.Vt.2012) (declining to impose a fiduciary relationship where the

fiduciary would be required to protect diverse needs and interests, creating possibly

unlimited liability); see also Valente v. Univ. of Dayton, 438 Fed.Appx. 381 (6th

Cir.2011) (“Although the ‘fiduciary relationship’ definition is somewhat vague, our

search of Ohio case law yields no instances where courts have applied it to the

university-student context.”).

       {¶67} Thus, because the complaint fails to plead a specific fiduciary or other

special relationship recognized by law that could give rise to a claim for constructive

fraud, we find that the trial court properly dismissed this claim.

       D. Loss of Consortium

       {¶68} Having found that the negligence and fraudulent concealment claims

survive the NCAA’s motion to dismiss, we likewise find that the trial court erred in

dismissing Yvette Schmitz’s loss of consortium claim against the NCAA. See Bowen v.
Kil-Kare, Inc., 63 Ohio St. 3d 84, 93, 585 N.E.2d 384 (1992), rehearing denied, 63 Ohio

St.3d 1442, 589 N.E.2d 46 (“a claim for loss of consortium is derivative in that the claim

is dependent upon the defendant’s having committed a legally cognizable tort upon the

spouse who suffers bodily injury”).          Additionally, because the plaintiffs pleaded

cognizable torts against Notre Dame that are not time-barred, we further find that

Yvette’s loss of consortium claim against Notre Dame should not have been dismissed.

       {¶69} In conclusion, we find that the trial court properly dismissed plaintiffs’

breach of contract claims against both defendants as being time- barred and the claim for

constructive fraud against NCAA only. As to the remaining claims, namely, negligence

against both defendants, fraudulent concealment against both defendants, constructive

fraud against Notre Dame only, and loss of consortium against both defendants, we find

that the trial court erred in dismissing those claims at this stage.

       {¶70} Judgment affirmed in part, reversed in part, and remanded to the lower

court for further proceedings consistent with this opinion.

       It is ordered that appellees and appellants share the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
MARY J. BOYLE, JUDGE

LARRY A. JONES, SR., A.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR